Citation Nr: 0105546	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-23 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred as the result of 
treatment at Rapid City Regional Hospital from November 8 
through November 17, 1998.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION


The veteran had active duty from January 1953 to January 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Sioux Falls, South 
Dakota, regional office (RO) of the Department of Veterans 
Affairs (VA).  

REMAND

The veteran contends that the VA should pay the $62,724.98 
bill incurred at Rapid City Regional Hospital from November 
8, 1998, to November 17, 1998.  He states that he sustained a 
myocardial infarction on November 8, 1998, and that this 
required immediate emergency care.  The veteran says that he 
wanted to be taken to the VA hospital, as that was where he 
usually received his medical treatment, but that the VA 
hospital has a policy of not accepting patients in need of 
emergency treatment.  He notes that he does not have health 
insurance, and that he lost his health insurance after the VA 
sent treatment records to his insurer that contained 
information about disabilities that he had prior to becoming 
insured.  The veteran argues that the VA did not have 
permission to send these records, and but for this mistake, 
he would have been insured and able to pay his bills.  

In November 1999, during the pendency of this appeal, a new 
law was enacted, 38 U.S.C.A. § 1725 (West 1991 & Supp. 1999), 
which permits reimbursement by VA of the reasonable value of 
emergency treatment furnished to certain veterans in a non- 
Department facility.  In order to be eligible to receive 
reimbursement under this law, a veteran must be an active 
health-care participant who is personally liable for 
emergency treatment furnished in a non-Department facility.  
The Court has held that, where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In Bernard v. Brown, 4 Vet. App. 384 (1993), the 
Court also held that when the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  The veteran's representative noted at the January 
2000 hearing that this legislation had been enacted, and 
asked that it be considered by the RO in their decision. 

The Board believes the new law to be potentially relevant to 
the issue on appeal.  However, it does not appear that the RO 
has considered the impact of this law on the veteran's claim 
in the first instance.  As a consequence, in order to avoid 
potential prejudice to the veteran by addressing a question 
in the first instance that has not been previously addressed 
by the RO, the Board believes that a remand of this case is 
appropriate, in order to allow the RO an opportunity to fully 
adjudicate and develop the veteran's claim in light of this 
new law.  See Bernard, 4 Vet. App. at 392-94.

Accordingly, this case is remanded for the following action:

The RO should readjudicate the 
veteran's claim of entitlement to 
payment or reimbursement of 
unauthorized medical expenses incurred 
in November 1998.  In particular, the 
RO should make a specific finding as to 
whether the provisions of 38 U.S.C.A. § 
1725 apply.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be furnished 
with copies of a supplemental statement 
of the case and given the opportunity 
to respond thereto.  This supplemental 
statement of the case should contain 
the provisions of 38 U.S.C.A. § 1725.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





